192 U.S. 371 (1904)
BANKERS MUTUAL CASUALTY COMPANY
v.
MINNEAPOLIS, ST. PAUL AND SAULT SAINTE MARIE RAILWAY COMPANY.
No. 141.
Supreme Court of United States.
Argued January 22, 1904.
Decided February 23, 1904.
ERROR TO THE CIRCUIT COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
*378 Mr. A.U. Quint, with whom Mr. Horatio F. Dale, Mr. William Connor and Mr. George W. Bowen were on the brief, for plaintiff in error.
Mr. Alfred H. Bright for defendant in error.
*380 MR. CHIEF JUSTICE FULLER, after making the foregoing statement, delivered the opinion of the court.
If the jurisdiction of the Circuit Court depended entirely on diversity of citizenship, the judgment of the Circuit Court of Appeals was made final by the act of March 3, 1891, and this writ of error must be dismissed. But it is contended that jurisdiction also rested on the ground that the case arose under *381 the Constitution or laws of the United States, and that must be tested by the settled rule that a suit does not so arise unless it really and substantially involves a dispute or controversy as to the effect or construction of the Constitution or some law or treaty of the United States, upon the determination of which the result depends, and which appears on the record by plaintiff's own statement of his case in legal and logical form, such as is required in good pleading. Tennessee v. Union & Planters Bank, 152 U.S. 454; Arbuckle v. Blackburn, 191 U.S. 405; Defiance Water Company v. Defiance, 191 U.S. 184; Gold-Washing &c. Company v. Keyes, 96 U.S. 199; Starin v. New York, 115 U.S. 248.
The amended complaint alleged that defendant was engaged in carrying the mails by virtue of the laws and postal regulations of the United States; that a registered package of currency was deposited in the mails, delivered to the mail clerk on the proper mail car belonging to defendant, duly inclosed with other mail matter in a securely locked mail sack, and transported by defendant to its station at Harvey; that the mail clerk between eleven and twelve o'clock at night delivered the mail sack duly locked and containing the registered package of currency to the night station agent of defendant at the town of Harvey, who was duly authorized by defendant to receive and take charge of all mail matter received there on defendant's railway, neither defendant nor the station agent having taken the oath as officials or employes of the Post Office Department; and it was then averred:
"That section 713 of the postal laws and regulations of the United States of the year A.D. 1893, which was in force at the time of the receipt and transmission of said registered package, is in words and figures as follows, to wit: `The railroad company will also be required to take the mails from and deliver them into all intermediate post offices and postal stations located not more than 80 rods from the nearest railroad station at which the company has an agent or other representative employed.'
*382 "That said post office at Harvey was an intermediate post office and was located not more than 80 rods from defendant's railroad station, or depot, at or near said town of Harvey.
"That under said postal regulation it was the duty of said defendant to provide a sufficient and safe receptacle or place for the safety and security of said mail, while in its said custody; also to safely care for and guard said mail sack and its contents during the night; also to safely deliver the same to the postmaster or postmistress at the post office in said town of Harvey, North Dakota.
"But neglecting its said duty in the premises, defendant wholly failed and neglected to provide any receptacle or place for the safe or secure keeping of mail, and also failed to place a duly sworn official in charge of said mail sack, and further wholly failed to safely care for or guard said mail sack and its contents, and also wholly failed to safely deliver the same at the post office to the postmaster in said town of Harvey."
And further, that defendant's roadmaster entered the depot, unlocked the mail bag with a key he had unlawfully caused to be made, abstracted the package of currency and converted its contents; that the room where the mail bag was placed was "not designed or capable of safely keeping valuable articles or property," and that it was through the negligence of defendant and its station agent that the man gained entrance to the room and obtained access to the mail bag.
It will be perceived that plaintiff relied on principles of general law applicable to negligence, and to the liability of defendant if there were negligence, and nowhere asserted a right which might be defeated or sustained by one or another construction of the Constitution or of any law of the United States. The complaint did indeed deny that there was any contract between defendant and the government, but that was merely a conclusion of law, inconsistent with the statutes, and with the facts alleged. And whether the duty counted on was imposed by law, or arose from contract, the question remained whether defendant was a public agent of the United *383 States and the consequences of that relation, and the construction of no provision of the Constitution or of any law of the United States on which the recovery depended was put in controversy.
In other words, no definite issue in respect of a right claimed under the Constitution or any law of the United States was deducible from plaintiff's statement of its case, and if the postal regulations could, under circumstances, be regarded as laws of the United States creating a right which might be denied or secured according to one construction or another, it did not appear that the construction of the extract from section 713 of those regulations was in any way in dispute or could have been. And the averments of the complaint cannot be helped out by resort to the other pleadings or to judicial knowledge. Mountain View &c. Company v. McFadden, 180 U.S. 533; Arkansas v. Kansas and Texas Coal Company, 183 U.S. 185.
The Constitution empowers Congress to establish post offices and post roads, and Congress has passed laws accordingly, pursuant to which defendant was carrying the mails. But the alleged cause of action was not referable to those laws or put on the ground that defendant was an officer or public agent of the United States. That was matter of defense and could not be and was not resorted to by plaintiff to obtain jurisdiction. Tennessee v. Union & Planters Bank, 152 U.S. 454.
A writ of error to the judgment of a state court stands on different ground. Such was Teal v. Felton, 12 How. 284, in which the postmaster relied on an act of Congress in defence, and the writ was properly granted under the twenty-fifth section of the judiciary act.
Cases against United States officers as such, or on bonds given under acts of Congress, or involving interference with Federal process, or the due faith and credit to be accorded judgments, are not in point; nor does the case fall within the ruling that a corporation created by Congress has a right to invoke the jurisdiction of the Federal courts in respect to any litigation it may have except as specially restricted. The *384 doctrine of Pacific Railroad Removal Cases, 115 U.S. 1, cannot be extended so as to embrace cases like the present. Shoshone Mining Company v. Rutter, 177 U.S. 505, 509.
On the other hand, such cases as Provident Savings Society v. Ford, 114 U.S. 635; Metcalf v. Watertown, 128 U.S. 586; Colorado Central Mining Company v. Turck, 150 U.S. 138; St. Joseph &c. R.R. Co. v. Steele, 167 U.S. 659; Pratt v. Paris Gas Light &c. Company, 168 U.S. 255; Western Union Telegraph Company v. Ann Arbor Railroad Company, 178 U.S. 239; Gableman v. Peoria &c. Railway Company, 179 U.S. 335, show that suits though involving the Constitution or laws of the United States are not suits arising under the Constitution or laws where they do not turn on a controversy between the parties in regard to the operation of the Constitution or laws, on the facts.
In Price v. Pennsylvania Railroad Company, 113 U.S. 218, which was a writ of error to the Supreme Court of Pennsylvania, the question arose whether a railway mail clerk was a passenger within a certain statute of Pennsylvania, and Mr. Justice Miller, delivering the opinion, said:
"The plaintiff argues here, and insisted throughout the progress of the case in the state courts, that by reason of certain laws of the United States as applied to the facts found in the verdict of the jury, the decedent was a passenger, and the Supreme Court erred in holding otherwise. These laws are thus cited in the brief of plaintiff's counsel
"`Act of March 3, 1865, § 8, 13 Stat. 506, provides that `For the purpose of assorting and distributing letters and other matter in railway post offices, the Postmaster General may, from time to time, appoint clerks who shall be paid out of the appropriation for mail transportation.'
"`§ 4000 Rev. Stat. requires that `Every railway company carrying the mail shall carry on any train which may run over its road, and without extra charge therefor, all mailable matter directed to be carried thereon, with the person in charge of the same.'
*385 "We do not think these provisions either aid or govern the construction of the proviso in the Pennsylvania statute.
"The person thus to be carried with the mail matter, without extra charge, is no more a passenger because he is in charge of the mail, nor because no other compensation is made for his transportation, than if he had no such charge, nor does the fact that he is in the employment of the United States, and that defendant is bound by contract with the government to carry him, affect the question. It would be just the same if the company had contracted with any other person who had charge of freight on the train to carry him without additional compensation. The statutes of the United States which authorize this employment and direct this service do not, therefore, make the person so engaged a passenger, or deprive him of that character, in construing the Pennsylvania statute. Nor does it give to persons so employed any right as against the railroad company, which would not belong to any other person in a similar employment, by others than the United States.
"We are, therefore, of opinion that no question of Federal authority was involved in the judgment of the Supreme Court of Pennsylvania, and the writ of error is accordingly dismissed."
Although that case was a writ of error to a state court it was held, in effect, that it was too obvious for controversy that the acts of Congress referred to did not give the mail clerk any particular right as against the railroad company in respect of negligence and therefore this court declined to entertain the writ.
We repeat that the rule is settled that a case does not arise under the Constitution or laws of the United States unless it appears from plaintiff's own statement, in the outset, that some title, right, privilege or immunity on which recovery depends will be defeated by one construction of the Constitution or laws of the United States, or sustained by the opposite construction. Gold-Washing &c. Company v. Keyes, 96 U.S. *386 199; Starin v. New York, 115 U.S. 248; New Orleans v. Benjamin, 153 U.S. 411; Blackburn v. Portland Gold Mining Company, 175 U.S. 571; Shoshone Mining Company v. Rutter, 177 U.S. 505.
Tested by this rule, the jurisdiction of the Circuit Court depended entirely on diversity of citizenship and not in any degree on grounds making the case one arising under the Constitution, laws or treaties of the United States.
Writ of error dismissed.
MR. JUSTICE WHITE dissented.